UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1518


CASEY LYNN BURNER,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant - Appellee,

          and

SOCIAL SECURITY ADMINISTRATION,

                Party-in-Interest.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:13-cv-00028-JPB-JES)


Submitted:   December 8, 2014             Decided:   February 5, 2015


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Travis M. Miller, TRAVIS MILLER ATTORNEY AT LAW, PLLC,
Bridgeport, West Virginia, for Appellant. William J. Ihlenfeld,
II, United States Attorney, Helen Campbell Altmeyer, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Wheeling, West Virginia; Nora Koch, Acting Regional Chief
Counsel, Stephen Giacchino, Supervisory Attorney, David Leach,
Special Assistant United States Attorney, Office of the General
Counsel,    SOCIAL    SECURITY  ADMINISTRATION,    Philadelphia,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

      Casey   Lynn    Burner       (Burner)      appeals     from        the      district

court’s   order      adopting      the     magistrate       judge’s          report     and

recommendation      recommending      the     district      court      grant      summary

judgment in favor of the Commissioner of Social Security with

respect to Burner’s challenge to the denial of her application

for   childhood      supplemental        security        income       benefits        under

Subchapter    XVI     of     the     Social       Security        Act,       42     U.S.C.

§§ 1381-1385.        After   reviewing      the    briefs       and    the     record    on

appeal, we conclude there is no reversible error in the district

court’s   decision.        Thus,    we    affirm    on    the     reasoning        of   the

magistrate judge, as adopted by the district court.                            Burner v.

Commissioner, No. 2:13–cv–00028, 2014 WL 1479201 (N.D.W.Va. Apr.

15, 2014).

      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                         - 3 -